IN TI-[E UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

EDDIE O. STARBUCK, as personal Cause No. 3:09-cv-l3250-WGY-HTS

representative of the ESTATE OF

WILLIAM STARBUCK,
Plaintiff, ORDER

VS.

R.J. REYNOLDS TOBACCO
COMPANY, et al.,

Defendants.

 

 

On November 7, 2018, a jury of seven concluded after an eight-day trial that
now-deceased William Starbuck Was not addicted to cigarettes containing nicotine,
resulting in a verdict in favor of Defendants R.J. Reynolds Tobacco Company and
Philip Morris USA, Inc. (collectively “Defendants”). (See Doc. 384.) Plaintiff
Eddie O. Starbuck, William’s Wife, seeks a new, fourth trial on the grounds that the
jury’s Verdict “flies in the face of the evidence.” (Doc. 402.) For the reasons
discussed below, that motion is denied.

BACKGROUND
I. The Engle Cases
On October 31, l994, a Florida trial court certified as a nationwide class

action a group of smokers and their survivors, Fla. R. Civ. P. l.220(b)(3), defining
l

the class as: “All United States citizens and residents, and their survivors, Who
have suffered, presently suffer or Who have died from diseases and medical
conditions caused by their addiction to cigarettes that contain nicotine.” Engle v.
Liggett Group, Inc. (Engle III), 945 So. 2d 1246, 1256 (Fla. 2006) (recounting
procedural history). In 1996, Florida’s intermediate appellate court affirmed the
order certifying the class, but reduced the class to include only Florida smokers.
See R.J. Reynolds Tobacco Co. v. Engle (Engle I), 672 So. 2d 39, 42 (Fla. 3d Dist.
Ct. App. 1996). In 1998, the trial court issued a trial plan, dividing trial
proceedings into three phases: “Phase I consisted of a year-long trial to consider
the issues of liability and entitlement to punitive damages for the class as a Whole.
The jury considered common issues relating exclusively to the defendants’ conduct
and the general health effects of smoking.” Engle III, 945 So. 2d at 1256 (internal
citation omitted). In 1999, at the end of Phase I, the jury returned a verdict in favor
of the Engle class and against the tobacco defendants on all counts. Id. at
1256-57.

Phase II Was divided into two subparts: Phase II-A Was intended to resolve
compensatory damages for the three individual class representatives While Phase
II-B Was to result in a jury determination of a total lump sum punitive damage
award, if any, to be assessed in favor of the class as a Whole. Id. at 1257. At the
conclusion of Phase II-A, the jury determined the three individual class

representatives Were entitled to compensatory damages in varying amounts,
2

totaling $12.7 million. Id. The jury subsequently determined in Phase II-B that the
punitive damages lump-sum for the entire class was $145 billion, without
allocation to any class member. Ia’. In Phase III, new juries were to decide the
individual liability and compensatory damages claims for each class member
(estimated at 700,000 people). Id. at 1258. The plan then contemplated the
punitive damages would be divided among successful class members la’.
However, the defendants appealed, and the Florida intermediate court of
appeals reversed the final judgment with instructions that the class be decertified.
See Liggett Group, Inc. v. Engle (Engle II), 853 So. 2d 434 (Fla. 3d Dist. Ct. App.
2003). The class appealed to the Florida Supreme Court, which held that
decertification at Phase III was appropriate, but with res judicata effect given to
certain Phase l findings. Engle III, 945 So. 2d at 1254, 1269. The Court vacated
the punitive damages award, concluding the trial court erred in allowing the jury to
determine a lump sum punitive damages amount before finding the amount of total
compensatory damages for the class. Id. at 1262~65. The Court also held that the
Engle class had a membership cutoff date of November 21, 1996. Id. at 1274-76.
In 2013, the Florida Supreme Court held that giving preclusive effect to
these Phase l findings did not violate the due process rights of tobacco companies.
Philip Morris USA, Inc. v. Douglas, 110 So. 3d 419, 430 (Fla. 2013). As a result,
Engle “progeny” plaintiffs may use the Engle jury findings to establish the conduct

elements for the strict liability, negligence, breach of express and implied
3

warranty, fraudulent concealment, and conspiracy to fraudulently conceal claims
alleged by the Engle class. Id. at 436; see also Graham v. R.J. Reynolds Tobacco
Co., 857 F.3d 1169 (11th Cir. May 18, 2017) (en banc); Burkhart v. R.J. Reynolds
Tobacco Co., 884 F.3d 1068 (1 lth Cir. Mar. 7, 2018); Searcy v. R.J Reynolds
Tobacco Co., 902 F.3d 1342 (11th Cir. 2018). Thus, in individual “progeny”
cases, “individual plaintiffs must establish (i) membership in the Engle class; (ii)
individual causation, i.e., that addiction to smoking the Engle defendants’
cigarettes containing nicotine was a legal cause of the injuries alleged; and (iii)
damages.” Searcy, 902 F.3d at 1346 (quoting Douglas, 110 So. 3d at 430). To
meet the threshold requirement of class membership, an individual (or survivor)
must show that he, she, or the decedent “have suffered, presently suffer or have
died from diseases and medical conditions caused by their addiction to cigarettes
containing nicotine.” Douglas, 110 So. 3d at 422 (quoting Engle I, 672 So. 2d at
40, 42).
II. This Action

This case was filed as an individual action on November 27, 2009. (Doc. 1.)
Plaintiff William Starbuck began smoking regularly when he was fourteen or
fifteen years old and continued to do so for four decades. (Tr. Trans., V-289.) He
suffered from both lung cancer, (id. at Vl-163, 192), and chronic obstructive
pulmonary disease (“COPD”), (ia’. at VII-59; VI-l91 to 192), before he ultimately

died in October 2016, (id. at VII-72).

This case has been tried three times. On May 6, 2014, a jury trial began
before Judge J ames Carr of the Northem District of Ohio (Starbuck 1). Trial
lasted nine days and the matter was submitted to the jury for determination. On
May 19, 2014, Judge Carr granted Philip Morris’ oral motion for mistrial because
the jury could not reach a verdict. (See Docs. 97, 98.)

A second jury trial began on December 1, 2014, before Judge Mark W.
Bennett of the Northem District of Iowa (Starbuck Il). That trial lasted eleven
days and resulted in a defense verdict. (Doc. 228.) The jury concluded that
Starbuck was not addicted to cigarettes containing nicotine on or before November
21, 1996. (Doc. 228.) Because addiction is a prerequisite to class membership,
which is a threshold question, the jury did not address any of the other claims.
(ld.) On March 10, 2015, Plaintiff William Starbuck moved for a new trial. (Doc.
260). Judge Bennett granted that motion, finding that the jury’s determination that
Starbuck was not addicted to cigarettes went against the great weight of the
evidence.l (See Doc. 266.)

Thus, a third jury trial (Starbuck III) was held in October/November 2018

before the undersigned Because William Starbuck died in 2016, Eddie O.

 

1 Judge Bennett rejected the other two grounds raised by Starbuck, which included
juror misconduct related to a juror looking up the dictionary definition of
“addiction” and a challenge to the instruction limiting the addiction timeframe (i.e.,
that Starbuck had the burden to show he was addicted prior to November 21, 1996,
the cut-off date for the Engle class). (Doc. 266.) Judge Bennett did note, however,
that the juror misconduct tipped the scales in favor of a new trial. (Id. at 44 n.5.)

5

Starbuck, Mr. Starbuck’s wife and the personal representative of his Estate, was
substituted as plaintiff (hereinafter “Plaintiff”). (Docs. 279, 284.) She filed a
Second Amended Complaint on May 10, 2018, alleging both wronng death and
survival causes of action. (Doc. 286.) Trial commenced on October 29, 2018, and
lasted eight days. Just like the jury in Starbuck II, the jury found that William
Starbuck was not addicted to cigarettes containing nicotine, thereby returning a
verdict for the defendants (Compare Doc. 228 with Doc. 384.) As a result,
Plaintiff seeks a fourth trial, maintaining that the jury’s “not addicted” verdict, like
that in Starbuck II, is against the great weight of the evidence and should be set
aside yet again.

As was the case in Starbuck II, the fundamental question is whether a jury
could find, based on the record in the case, that William Starbuck was not addicted
to cigarettes containing nicotine. Ultimately, while a jury could reasonably have
found that William Starbuck was addicted, the jury’s actual finding to the contrary
is not so inconsistent with the record “that it would be a miscarriage of justice to
let the verdict stand.” United States v. Martinez, 763 F.2d 1297, 1313 (11th Cir.
1985). Plaintiff’s motion for a new trial is denied.

LEGAL STANDARD

A district court may grant a motion for new trial “only if the verdict is

against the great, not just the greater, weight of the evidence.” Ard v. Sw. Forest

Indus., 849 F.2d 517, 520 (11th Cir. 1988). In so determining, a trial judge may
6

not “substitute his judgment for that of the jury on questions of fact,” id., but “must
defer to the jury’s determination when issues of credibility are involved or the facts
are in sharp conflict,” id. at 522. “[A] court may not reweigh the evidence and set
aside the verdict simply because it feels some other result would be more
reasonable.” Marz‘inez, 763 F.2d at 1312-13. “Motions for new trials based on
weight of the evidence are not favored” and should only be granted in “exceptional
cases.” Id. at 1313 (intemal quotation marks omitted).
ANALYSIS

Plaintiff insists a new trial is warranted in light of the overwhelming
evidence presented by her expert, Dr. Neil Grunberg, (Doc. 402 at 2-5), and the
unconvincing evidence presented by the defense expert, Dr. Christopher Ticknor,
(id. at 5-7), on the question of addiction. Plaintiff also relies heavily on Judge
Bennett’s ruling in Starbuck ll and his criticism of Dr. Ticknor. Defendants, on the
other hand, argue that the question of addiction is a “quintessential fact issue” and
in the absence of a “specific legal definition that the jury was instructed to apply,”
the verdict should stand. (Doc. 403 at 3, 4.) Defendants have the better argument.

A new trial is not warranted for a number of reasons, least of which is that
the defugalties surrounding the term “addiction” come as no surprise. Not only
was the matter thoroughly addressed by Judge Bennett in his 56-page order, (see

Doc. 266), but the parties were specifically asked at the September 2018 final

pretrial conference whether “addiction” should be defined for the jury, (see Trans.,
Doc. 357 at 75-80). Despite this ominous foreshadowing, both sides emphatically
rejected the Court’s suggestion and the idea that the Court instruct the jury on a
legal definition of addiction, insisting that there would be a battle of the experts at
trial, with each side weighing in on the fact question of what it means to be
addicted in the context of this case. (Id.) Nor did Plaintiff seek any ruling as
matter of law on the question of addiction, either pretrial or through a Rule 50
motion. Thus, the question of addiction was a disputed fact question, which fell
squarely within the purview of the jury.

But, Plaintiff argues the jury could not have reached the verdict it did based
on the evidence presented. While that may have been the case in Starbuck II,
Plaintiff’ s motion must be considered on the record presented in Starbuck 111 . The
crux of Plaintiff` s argument is that the jury was required to apply the definition of
addiction provided by the National lnstitute of Drug Abuse (“NIDA”) and testified
to by Dr. Grunberg and conclude, applying that definition, that William Starbuck
was addicted to cigarettes There is no real dispute that Dr. Grunberg (in addition
to Plaintiff' s other experts) provided testimony upon which the jury could conclude
that William Starbuck was addicted to the nicotine in cigarettes But that alone is
insufficient to obtain relief on the present motion; Plaintiff must show that the
contrary conclusion, i.e., that William Starbuck was not addicted, is “against the

clear weight of the evidence.” Lz`pphardt v. Durango Steakhouse of Brandon, Inc. ,
8

267 F.3d 1183, 1186 (11th Cir. 2001) (internal quotation marks omitted). She fails
to do so.

As argued by Defendants, because the jury was not provided with a legal
definition of “addiction,” it was required to suss out the concept on its own. And,
contrary to Plaintiff’s contention, Dr. Ticknor provided an alternative view of
addiction through the DSM-V and its criteria for a substance abuse disorder. (Tr.
Trans., Vll-286 to 299.) While Plaintiff presented evidence potentially
undermining Dr. Ticknor’s conclusions and the application of the DSM-V in this
context, (id. VII-312 to 320), weighing that evidence and Dr. Ticknor’s credibility
fell directly within the jury’s purview.2 According to Plaintiff, “Dr. Ticknor’s
testimony is at odds with direct, undisputed evidence, and with reality itself.”
(Doc. 402 at 7.) But Dr. Ticknor directly addressed the propriety of using the
DSM-V to assess nicotine addiction and dependence and the relationship between
the DSM-V and Plaintiff’s proposed framework provided by NIDA. As made
clear during cross-examination, Dr. Ticknor took the position that the DSM-V and
the NIDA definition have recently become more consistent (Tr. Trans., VIII-5 to

6.) 3 He also reviewed William Starbuck’s medical records and interviewed him

 

2 If Plaintiff believed that Dr. Ticknor’s application of the DSM-V was irrelevant
or unreliable in light of Judge Bennett’s ruling, Plaintiff could have sought to limit
that testimony or exclude it under Rule 702 of the Federal Rules of Evidence.
3 Dr. Ticknor testified that NlDA now equates the DSM-V’s definition of
“substance use disorder” with “addiction.” (Tr. Trans., VII-287.) This addresses a
prominent concern Judge Bennett had in his order granting a new trial, where he

9

personally before drawing his conclusions (ld. at VII-252 to 253, 263 to 264.)
Ultimately, Dr. Ticknor’s testimony provided a basis upon which the jury could
conclude that William Starbuck was not addicted to cigarettes

Moreover, the jury could have reached its verdict even if it gave little weight
to Dr. Ticknor’s testimony. For example, the jury could have accepted Dr.
Grunberg’s NIDA definition of addiction yet found it inconsistent with William
Starbuck’s conduct. William Starbuck’s own testimony, statements, and medical
records demonstrated inconsistencies in how much he smoked, (id. at VI-107 to
108, 190 to 191; VII-272), why he smoked, (id. at VI-123 to 124), how often he
tried to quit, (id. at VI-l 11 to 113; VI-122 to 123), and what cessation aids he used,
(id. at VI-114 to 120). There Was additional testimony that William Starbuck was
extremely stubborn and would do the opposite of what he was told, including when
family members told him to quit smoking. (Id. at VI-70, 76, 113 to 114.) As a
result, there was evidence in the record that William Starbuck’s smoking could
have been the result of his personal choice rather than addiction.

As argued by Defendants, in the absence of a legal definition of addiction or

finding that William Starbuck was addicted as a matter of law, the jury had both

 

essentially determined that Dr. Ticknor’s reliance on the DSM~V rendered his
contrary opinion invalid because the DSM-V does not define addiction, whereas
NIDA did. (Doc. 266 at 39-40, 43.) The fact that NIDA now equates “addiction”
with the DSM-V’s definition of a substance use disorder differentiates this trial
from Starbuck II and mitigates the concern Judge Bennett expressed about Dr.
Ticlmor’s reliance on the DSM-V.

l 0

the opportunity_and obligation_to make a factual determination regarding what
“addiction” means and whether William Starbuck was addicted to the nicotine in
cigarettes In so doing, the jury considered competing expert and fact testimony
that it was free to accept or rej ect. It ultimately determined that he was not
addicted This is not the “exceptional case” where that decision must be set aside.
Martinez, 763 F.2d at 1313.

Trials are time-consuming and expensive for the public and for all parties
involved Out of three juries that have heard this case, not one has been able to
return a verdict for the plaintiff`. Two separate juries have reached the exact same
conclusion: that William Starbuck was not addicted to cigarettes containing
nicotine. lt is extraordinary enough for a judge to cast aside a jury’s verdict
because it is against the great weight of the evidence. lt would be even more
extraordinary to cast aside two juries’ identical verdicts, reached independently of
each other and on different proof. The jury’s verdict was not so contrary to the
great weight of the evidence that the Court will override it yet again.

CONCLUSION

Plaintiff’s motion for new trial (Doc. 402) is DENIED.

DATED this Z_d day ofJanuary, 2019.

/M

ovnal`dW Molloy, li]:'gladge
United States District Co

11

 

  

 

 

 

 

